Citation Nr: 1500385	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-22 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1983 to January 2003, including service in Southwest Asia from December 1990 to April 1991.  

The issue of entitlement to service connection for hypertension initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board remanded the matter in December 2013 for additional development, and the case now returns to the Board.  

Separately, in a July 2014 rating decision, the RO denied entitlement to service connection for PTSD.  The Veteran filed a timely notice of disagreement (NOD) in August 2014.  A statement of the case (SOC) has not yet been issued.  

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  Additional VA treatment records are located in Virtual VA, a separate electronic database.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary in order to obtain an adequate medical opinion regarding the issue of entitlement to service connection for hypertension.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As noted in the previous remand, the September 2010 VA examiner's opinion was based on an inaccurate factual history.  The January 2014 VA examination is also flawed.  The examiner's opinion is essentially based on the absence of a diagnosis of hypertension in service or within one year of service.  However, service connection may be granted for any disease diagnosed after discharge, when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, after the Board's December 2013 remand, the Veteran submitted a claim for service connection for PTSD.  In his statements regarding hypertension, the Veteran has implied that the condition could be related to the stress of military service.  Therefore, an opinion addressing any relationship between PTSD and hypertension is warranted.  

As noted above, the Veteran filed a timely NOD regarding entitlement to service connection for PTSD.  The RO has not issued an SOC.  Therefore, the claim must be remanded for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to authorize the release of any additional private treatment records.  Obtain and associate with the file any records identified by the Veteran that are not of record.  If any requested documents are not available, that fact must be clearly documented in the file and proper notification under 38 C.F.R. § 3.159(e) provided to the Veteran.

2.  Obtain any outstanding records of treatment at the Charlotte CBOC and Salisbury VAMC and associate them with the file, specifically since May 2014.

3.  After any outstanding VA or private treatment records have been obtained and associated with the file, schedule the Veteran for a VA hypertension examination with a physician who has not previously treated or examined him and provide the physician with access to the VBMS file and any relevant Virtual VA records.  The physician must review the VBMS file and any Virtual VA records and note such review in the examination report.  The physician should take a history of symptoms and document the Veteran's responses in the examination report.  The physician is informed that the absence of a diagnosis within one year of service is not a bar to the Veteran's hypertension being service connected.  The physician is asked to provide the following opinions:

(i)  Notwithstanding the lack of an in-service diagnosis, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension had onset during or was otherwise caused by his military service?

(ii)  Notwithstanding the lack of a diagnosis within one year of service, is it at least as likely as not that the Veteran's hypertension manifested to a compensable degree within one year of service?

(iii)  If not, is it at least as likely as not that the Veteran's hypertension is caused by the Veteran's PTSD?  If not, is it at least as likely as not that the Veteran's hypertension is aggravated (permanently worsened beyond its natural course) by the Veteran's PTSD?

Provide an explanation for all opinions, including a discussion of the facts of this case and any medical studies or literature relied upon.  In addition to any other relevant documents, the physician must specifically comment upon:  in-service blood pressure readings; the Veteran's statements dated February 2010, December 2010, February 2011, and August 2012; and the August 2012 statements by the Veteran's sister, parents, and wife, and T.H., C.H., and J.M.  If unable to provide any requested opinion without resorting to mere speculation, explain why that is the case.   

4.  If not already completed, issue the Veteran and his representative a statement of the case, accompanied by notification of appellate rights, addressing the issue of entitlement to service connection for PTSD.  If the Veteran timely perfects an appeal, the matter should be returned to the Board for appellate consideration.  

5.  After completion of the above and any additional development indicated, readjudicate the claim of entitlement to service connection for hypertension, to include consideration of service connection secondary to PTSD.  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claim to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


